NOTICE OF ALLOWANCE
REASONS FOR ALLOWANCE
Claims 1-2 and 4-20 are allowed.
Claim 1 is allowed because the prior art of record does not disclose nor render obvious wherein: the first time period and the second time period are determined by a plurality of adjustable delay circuits, respective first adjustable delay values of the plurality of adjustable delay circuits being in accordance with the first switch timing profile during the first switching cycle; and the third time period and the fourth time period are determined by the plurality of adjustable delay circuits, respective second adjustable delay values of the plurality of adjustable delay circuits being in accordance with the second switch timing profile during the second switching cycle as cited with the rest of the claimed limitations.
Claims 2 and 4-14 are allowed based on the dependency from claim 1.
Claim 15 is allowed because the prior art of record does not disclose nor render obvious the first time period and the second time period are determined by the plurality of adjustable delay circuits; respective first adjustable delay values of the plurality of adjustable delay circuits are in accordance with the first switch timing profile during the first switching cycle; the second output control signals are generated during the second switching cycle using the plurality of adjustable delay circuits; the third time period and the fourth time period are determined by the plurality of adjustable delay circuits; and respective second adjustable delay values of the plurality of adjustable delay circuits are in accordance with the second switch timing profile during the second switching cycle as cited with the rest of the claimed limitations.
Claims 16-20 are allowed based on the dependency from claim 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C CHEN whose telephone number is (571)270-7207.  The examiner can normally be reached on M-F Flexible 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/PATRICK C CHEN/Primary Examiner, Art Unit 2842